         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 1 of 45



                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT of PENNSYLVANIA

  DALLAS TORGERSEN, derivatively on behalf
  of EVOQUA WATER TECHNOLOGIES
  CORP.,
                                                      Case No.:    2:19-cv-410
         Plaintiff,

         vs.
                                                      DEMAND FOR JURY TRIAL
  RONALD C. KEATING, BENEDICT J. STAS,
  MARTIN LAMB, JUDD A. GREGG,
  HARBHAJAN BHAMBRI, GARY A.
  CAPPELINE, BRIAN HOESTEREY, VINAY
  KUMAR, and PETER M. WILVER,

         Defendants,

         and

  EVOQUA WATER TECHNOLOGIES CORP.,

         Nominal Defendant.


                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                       INTRODUCTION

       Plaintiff Dallas Torgersen (“Plaintiff”), by his undersigned attorneys, derivatively and on

behalf of Nominal Defendant Evoqua Water Technologies Corporation (“Evoqua” or the

“Company”), files this Verified Shareholder Derivative Complaint against Individual Defendants

Ronald C. Keating, Benedict J. Stas, Martin Lamb, Judd A. Gregg, Harbhajan Bhambri, Gary A.

Cappeline, Brian Hoesterey, Vinay Kumar, and Peter M. Wilver (collectively, the “Individual

Defendants” and together with Evoqua, the “Defendants”) for breaches of their fiduciary duties as

directors and/or officers of Evoqua, unjust enrichment, abuse of control, gross mismanagement,

waste of corporate assets, and violations of Section 10(b) and 20(a) of the Securities Exchange Act

of 1934 (the “Exchange Act”). As for his complaint against the Defendants, Plaintiff alleges the



                                                1
            Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 2 of 45



following based upon personal knowledge as to himself and his own acts, and information and

belief as to all other matters, based upon, inter alia, the investigation conducted by and through

Plaintiff’s attorneys, which included, among other things, a review of the Defendants’ public

documents, conference calls and announcements made by Defendants, United States Securities

and Exchange Commission (“SEC”) filings, wire and press releases published by and regarding

Evoqua, legal filings, news reports, securities analysts’ reports and advisories about the Company,

and information readily obtainable on the Internet. Plaintiff believes that substantial evidentiary

support will exist for the allegations set forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.       This is a shareholder derivative action that seeks to remedy wrongdoing committed

by Evoqua’s directors and officers between November 6, 2017 and October 30, 2018, both dates

inclusive (the “Relevant Period”).

       2.       Evoqua purports to be a leading provider of mission critical water treatment

solutions, offering services, systems, and technologies to support customers’ full water lifecycle

needs. With over 200,000 installations worldwide, the Company holds leading positions in the

industrial, commercial, and municipal water treatment markets in North America. Evoqua claims

that the customer intimacy created through its service network is a significant competitive

advantage.

       3.       Evoqua was incorporated in 2013 and is headquartered in Pittsburgh, Pennsylvania.

Evoqua’s common stock trades on the New York Stock Exchange (the “NYSE”) under the ticker

symbol “AQUA.”

       4.       During the Relevant Period, the Individual Defendants personally made and/or

caused the Company to make a series of materially false and/or misleading statements and

omissions regarding the Company’s business, operations, prospects and legal compliance.



                                                  2
               Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 3 of 45



Specifically, the Individual Defendants willfully or recklessly made and/or caused the Company

to make false and misleading statements and omissions of material fact that the Company: (1) was

experiencing disruptions in its supply chain due in part to a prolonged delay in a substantial

aquatics project and tariffs; (2) was unable to effectively assimilate its prior acquisitions; and (3)

failed to maintain internal controls.

          5.       Furthermore, the Individual Defendants breached their fiduciary duties by causing

the Company to repurchase its own stock at prices that were artificially inflated due to the

foregoing misrepresentations while four of them engaged in insider sales, netting proceeds of over

$12.1 million.

          6.       Approximately 18,000 shares of the Company’s stock were repurchased at inflated

prices between October 1, 2017 and September 30, 2018 for approximately $230,000. 1 As the

Company’s stock was actually only worth $9.02 per share, the price at which it was trading on

October 30, 2018, the Company overpaid approximately $67,640 in total. These repurchases were

disclosed in the Company’s Form 10-K that was filed with the SEC on December 11, 2018 and

was signed by all of the Individual Defendants.

          7.       As a result of the foregoing, the Company’s public statements were materially false

and misleading at all relevant times. The Individual Defendants failed to correct and caused the

Company to fail to correct these false and misleading statements and omissions of material fact,

rendering them personally liable to the Company for breaching their fiduciary duties.

          8.       Moreover, the Individual Defendants failed to maintain internal controls.

          9.       In light of the Individual Defendants’ misconduct, which has subjected the

Company, its Chief Executive Officer (“CEO”), and its Chief Financial Officer (“CFO”), among



1
    Upon information and belief, these shares were repurchased during the Relevant Period.



                                                     3
          Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 4 of 45



others, to being named as defendants in a consolidated federal securities fraud class action lawsuit

pending in the United States District Court for the Southern District of New York (the “Securities

Class Action”), the need to undertake internal investigations, the need to implement adequate

internal controls, the losses from the waste of corporate assets, the losses due to the unjust

enrichment of the Individual Defendants who were improperly over-compensated by the Company

and/or who benefitted from the wrongdoing alleged herein, the Company will have to expend many

millions of dollars.

        10.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, their collective engagement in fraud, the

substantial likelihood of the directors’ liability in this derivative action and the liability of certain

of them in the Securities Class Action, their being beholden to each other, their longstanding

business and personal relationships with each other, and their not being disinterested or

independent directors, a majority of Evoqua’s Board of Directors (the “Board”) cannot consider a

demand to commence litigation against themselves on behalf of the Company with the requisite

level of disinterestedness and independence.

                                  JURISDICTION AND VENUE


        11.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Sections 10(b) and 20(a) of the Exchange Act (15

U.S.C. §§ 78j, 78t, and SEC Rule 10b-5 (17 C.F.R. § 240.10b-5) promulgated thereunder, and

raise a federal question pertaining to the claims made in the Securities Class Action based on

violations of the Exchange Act.

        12.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).




                                                   4
          Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 5 of 45



       13.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

       14.     The Court has personal jurisdiction over each of the Defendants because each

Defendant is either a corporation conducting business and maintaining operations in this District,

or he is an individual who has minimum contacts with this District to justify the exercise of

jurisdiction over them.

       15.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a

substantial portion of the transactions and wrongs complained of herein occurred in this District,

and the Defendants have received substantial compensation in this District by engaging in

numerous activities that had an effect in this District.

       16.     Venue is proper in this District because Evoqua and the Individual Defendants have

conducted business in this District, and Defendants’ actions have had an effect in this District.

                                             PARTIES

       Plaintiff

       17.     Plaintiff is a current shareholder of Evoqua. Plaintiff has continuously held Evoqua

common stock at all relevant times.

       Nominal Defendant Evoqua

       18.     Defendant Evoqua is incorporated in Delaware, and its stock trades on the NYSE

under the ticker symbol “AQUA.” The Company’s corporate headquarters are located at 210 Sixth

Avenue, Pittsburgh, Pennsylvania 15222.

       Defendant Keating

       19.     Defendant Ronald C. Keating has served as the Chief Executive Officer and as a

Director for Evoqua since December 2014.




                                                  5
          Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 6 of 45



       20.     The Company’s Schedule 14A Proxy Statement states the following about

Defendant Keating:

       Ron C. Keating has served on our Board and as our President and Chief Executive
       Officer since December 2014. Prior to joining Evoqua, Mr. Keating was President
       and Chief Executive Officer of Contech Engineered Solutions, an infrastructure site
       solutions provider, from 2007 to 2014. Before heading Contech, Mr. Keating served
       as President of the Metalworking Solutions and Services Group of Kennametal Inc.
       (NYSE: KMT), a supplier of tooling and industrial materials. He had also held
       previous roles at Kennametal as the Vice President and General Manager of the
       Energy, Mining and Construction Group and for the Electronics Products Group
       from 2001 to 2007. Mr. Keating started his career at Ingersoll-Rand Inc. in 1992
       where he held various roles of increasing responsibility until departing in 2001. Mr.
       Keating currently serves on the board of directors and the Compensation and
       Corporate Governance committees of US Ecology Inc. (Nasdaq: ECOL). Mr.
       Keating also serves on the board of trustees for the Manufacturers Alliance for
       Productivity and Innovation, and the board of directors of the Allegheny
       Conference. Mr. Keating received an M.B.A. from the Kellogg School of
       Management at Northwestern University and received a B.S. in Industrial
       Distribution from Texas A&M University.

       21.     During the period of time when the Company materially misstated information to

keep the stock price inflated, and before the scheme was exposed, Defendant Keating made only

one purchase of company stock on November 6, 2017, the first day of the Relevant Period: a

purchase of 3,000 shares at a price of $18.00, for a total value of $54,000. Defendant Keating did

not make any further purchases during the Relevant Period and instead sold more than $7.2 million

worth of company stock. On March 19, 2018, Defendant Keating sold 294,149 shares at price of

$21.29 for a total value of $6,262,432. Two days later, on March 21, 2018, Defendant Keating

sold 44,122 shares at a price of $21.29 for a total value of $939,357. Defendant Keating’s next

purchase of Evoqua stock would not be until November 30, 2018, one month after the release of

the fourth quarter financial results for the 2018 fiscal year. Defendant Keating purchased 24,236

shares at a price of $8.99, a price less than half of that at which he sold shares in March 2018, for




                                                 6
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 7 of 45



a total value of $217,978. Thus, in total, before the fraud was exposed, he sold 338,271 Company

shares on inside information, for which he received approximately $7.2 million.

       22.     Defendant Keating has received and continues to receive lavish compensation for

his roles within the Company, most recently receiving $12,283,463 in compensation during the

2018 fiscal year.

       Defendant Stas

       23.     Defendant Stas has served as the Company’s Executive Vice President, Chief

Financial Officer, and Treasurer since March 2015.

       24.     The Company’s Schedule 14A Proxy Statement states the following about

Defendant Stas:

       Benedict J. Stas has served as our Executive Vice President, Chief Financial Officer
       and Treasurer since March 2015. Prior to joining Evoqua, Mr. Stas held a variety
       of senior financial and business roles at Kennametal Inc. (NYSE: KMT), a supplier
       of tooling and industrial materials, from 1997 to 2015, including roles as Vice
       President Finance of Business Groups from 2010 to 2013 and as Vice President of
       Manufacturing for the Industrial Segment from 2014 to 2015. While at Kennametal
       Inc., Mr. Stas also served as Chief Financial Officer of the Industrial Business
       Group, Chief Financial Officer of Kennametal Europe GmbH, Director of Global
       Manufacturing Finance, Controller of Metalworking Americas, and Senior
       Financial Analyst for Global Financial Sales and Marketing from 1997 to 1999.
       Prior to joining Kennametal Inc., Mr. Stas worked for DuPont Co., as a Plant
       Controller, Accountant and Team Leader, from 1991 to 1997. Mr. Stas received an
       M.B.A. from Duquesne University and received a B.S. in Business Administration
       from Drexel University.

       25.     During the period of time when the Company materially misstated information to

keep the stock price inflated, and before the scheme was exposed, Defendant Stas made the

following sales of Company stock (and made no purchases of Company stock). On March 19,

2018, Defendant Stas sold 86,950 shares at a price of $21.29 for a total value of $1,851,165. On

March 21, Defendant Stas sold 13,043 shares at a price of $21.29 for a total value of $277,685.

Defendant Stas’ next purchase of company stock was not until November 30, 2019, one month




                                                7
          Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 8 of 45



after the release of the fourth quarter financial reports, at which time he purchased 8,000 shares at

a price of $9.02, less than half the price at which he sold stock in March 2018, for a total value of

$72,184. Thus, in total, before the fraud was exposed, he sold 99,993 Company shares on inside

information, for which he received approximately $2.1 million.

       26.     Defendant Stas has received and continues to receive lavish compensation for his

roles within the Company. During fiscal year 2018, Stas received a base salary of $410,000.

       Defendant Lamb

       27.     Defendant Lamb has served as the Chairman of the Company’s Board of Directors

since March 2014.

       28.     The Company’s Schedule 14A Proxy Statement states the following about

Defendant Lamb:

       Martin J. Lamb joined our Board in, and has served as Chairman of our Board since,
       March 2014. Mr. Lamb, a retired engineering/industrial services executive, spent
       33 years at IMI plc (LON: IMI), an engineering company which designs,
       manufactures and services highly engineered products that control the precise
       movement of fluids, including as its Chief Executive Officer for the last 13 years
       until his retirement in 2013. In June 2014, Mr. Lamb joined Rotork plc (LON:
       ROR), a global designer and manufacturer of industrial valve actuators, control
       systems and accessories, as its Non-Executive Chairman, and led the organization
       as its Interim Chief Executive Officer from July 2017 through March 2018. Mr.
       Lamb also served as a Non-Executive Director on the boards of Mercia
       Technologies PLC, an investment group, from 2015 through September 2017;
       Severn Trent plc (LON: SVT), from 2008 to 2016; and Spectris plc (LON: SXS),
       from 1999 to 2006. Mr. Lamb is a member of the European Advisory Board of
       AEA. Mr. Lamb received a B.S. in Mechanical Engineering from Imperial College,
       London and an M.B.A. from Cranfield Business School.

       29.     During the period of time when the Company materially misstated information to

keep the stock price inflated, and before the scheme was exposed, Defendant Lamb made the

following sales of Company stock (and made no purchases of Company stock). On March 19,

2018, Defendant Lamb sold 93,765 shares at a price of $21.29 for a total value of $1,996,256. On




                                                 8
          Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 9 of 45



March 21, Defendant Lamb sold 14,065 shares at a price of $21.29 for a total value of $299,443.

Thus, in total, before the fraud was exposed, he sold 107,830 Company shares on inside

information, for which he received approximately $2.2 million.

        30.    Defendant Lamb has received and continues to receive lavish compensation for his

roles within the Company. During fiscal year 2018, Lamb received $206,119 in total

compensation. Defendant Lamb also holds 3,968 restricted stock units, which fully vested on

February 28, 2019.

        Defendant Gregg

        31.    Defendant Gregg has served on the Company’s Board of Directors since March

2014.

        32.    The Company’s Schedule 14A Proxy Statement states the following about

Defendant Gregg:

        Senator Judd A. Gregg has served on our Board since March 2014 and was initially
        recommended to our Board by AEA. Senator Gregg, a retired United States Senator
        and state governor, has spent over three decades in public office, most recently
        serving as the U.S. Senator from the State of New Hampshire from January 1993
        until January 2011. During his tenure in the Senate, Senator Gregg served on key
        Senate committees, including Budget, Appropriations, Government Affairs,
        Banking, Housing and Urban Affairs, Commerce, Science and Transportation,
        Foreign Relations and Health, Education, Labor and Pensions. He was the
        Chairman and Ranking Member of the Health, Education, Labor and Pensions
        Committee and the Chairman and Ranking Member of the Senate Budget
        Committee, as well as chairman of various sub-committees. Senator Gregg was a
        chief negotiator of the Emergency Economic Stabilization Act of 2008; the lead
        sponsor of the Deficit Reduction Act of 2005; and, with the late Senator Ted
        Kennedy, co-authored the No Child Left Behind Act of 2001. In March 2010,
        Senator Gregg was appointed to President Obama’s bipartisan National
        Commission on Fiscal Responsibility and Reform. Before joining the U.S. Senate,
        Senator Gregg was Governor of New Hampshire from 1989 to 1993 and a U.S.
        Representative from 1981 to 1989. Senator Gregg was named as Dartmouth
        College’s first distinguished fellow and teaches at the college and its graduate
        schools. Senator Gregg serves on the board of directors and audit committee of
        Honeywell International Inc. (NYSE: HON) and was a member of the board of
        directors of Intercontinental Exchange, Inc. (NYSE: ICE) from 2011 to 2013.




                                               9
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 10 of 45



        Senator Gregg received an A.B. from Columbia University and a J.D. and an
        L.L.M. from Boston University.

        33.    During the period of time when the Company materially misstated information to

keep the stock price inflated, and before the scheme was exposed, Defendant Gregg made the

following sales of Company stock (and made no purchases of Company stock). On March 19,

2018, Defendant Gregg sold 24,531 shares at a price of $21.29 for a total value of $522,264. On

March 21, Defendant Gregg sold 3,680 shares at a price of $21.29 for a total value of $78,347.

Thus, in total, before the fraud was exposed, he sold 28,211 Company shares on inside information,

for which he received approximately $600,611.

        34.    Defendant Gregg has received and continues to receive lavish compensation for his

roles within the Company. During fiscal year 2018, Gregg received $158,244 in total

compensation. Defendant Gregg also holds 3,968 restricted stock units, which fully vested on

February 28, 2019.

        Defendant Bhambri

        35.    Defendant Bhambri has served on the Company’s Board of Directors since March

2014.

        36.    The Company’s Schedule 14A Proxy Statement states the following about

Defendant Bhambri:

        Harbhajan (Nick) Bhambri has served on our Board since March 2014 and was
        initially recommended to our Board by AEA. A retired chemicals/manufacturing
        executive, Mr. Bhambri has been President of Louis York Capital, a private
        investment firm focusing on the industrial, chemical, energy, manufacturing,
        distribution and services markets, since 2015. Mr. Bhambri spent over two decades
        of his career at MECS Inc., a Monsanto subsidiary and process technology provider
        to the sulfuric acid industry serving the refining, metallurgical, uranium and
        fertilizer industries, including as its President and Chief Executive Officer from
        2007 until its acquisition by DuPont in 2012. After retiring from MECS Inc., Mr.
        Bhambri served as a director of MPG Performance Group (NYSE: MPG) until its
        acquisition by American Axle & Manufacturing Inc. in 2017. Mr. Bhambri also is




                                                10
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 11 of 45



       a past president of the Washington University Olin Business School Executive
       MBA alumni board and member of the Olin National Council at Washington
       University in St. Louis. Mr. Bhambri received a B.S. in Mechanical Engineering
       and an M.B.A., both from Washington University in St. Louis.

       37.      Defendant Bhambri has received and continues to receive lavish compensation for

his roles within the Company. During fiscal year 2018, Bhambri received $164,994 in total

compensation. Defendant Bhambri also holds 179,807 options, which are fully vested, and holds

3,968 restricted stock units, which fully vested on February 28, 2019.

       Defendant Cappeline

       38.      Defendant Cappeline has served on the Company’s Board of Directors since

January 2014.

       39.      The Company’s Schedule 14A Proxy Statement states the following about

Defendant Cappeline:

       Gary A. Cappeline has served on our Board since the inception of our Company’s
       operations in January 2014. Mr. Cappeline, a retired manufacturing/chemicals
       industry executive and merchant/investment banking principal, was an Operating
       Partner of AEA from 2007 until December 2018, where he advised on acquisition
       opportunities and operational matters at portfolio companies. Prior to joining AEA,
       Mr. Cappeline was a President and Chief Operating Officer of Ashland Inc. (NYSE:
       ASH), a manufacturer of specialty chemicals, Valvoline motor oil and water
       treatment solutions, and a diversified plastics and chemicals distributor with a
       division specializing in water treatment solutions, to which he returned in 2002
       after service as Group VP of Engelhard Corporation from 1997 to 1999 and as
       President, Chemicals of Honeywell International (NYSE: HON) from 1998 to
       2000. He also served as chemical industry partner at Bear Stearns Merchant Bank
       from 2000 to 2001. Mr. Cappeline currently serves on the board of directors and
       nominating and corporate governance committee (as chairman) and compensation
       committee of Innophos Holdings, Inc. (Nasdaq: IPHS), an international producer
       of specialty ingredient solutions that deliver versatile benefits for the food, health,
       nutrition and industrial markets, and on the board of directors and audit committee
       of Swanson Industries, Inc., a provider of hydraulic cylinder manufacturing,
       remanufacturing and repair services for the mining and mobile industries. He
       previously served as a board and executive committee member of the American
       Chemistry Council, a chemical industry trade association, a director of Unifrax
       Corporation, a manufacturer of high temperature insulation products, chairman and
       a director of Houghton International Inc., a manufacturer of metal working fluids,




                                                 11
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 12 of 45



        a director of Shoes for Crews, LLC, a manufacturer of slip resistant footwear, a
        director of RelaDyne Inc., a distributor of lubricants and fuels, and a director of
        Tampico Beverages Inc., a manufacturer of fruit drinks. Mr. Cappeline received
        B.S. and M.S. degrees in Chemical Engineering from the City College of New York
        and attended Harvard Business School’s Executive Management Program in 1993.

        Defendant Hoesterey

        40.     Defendant Hoesterey has served on the Company’s Board of Directors since

January 2014.

        41.     The Company’s Schedule 14A Proxy Statement states the following about

Defendant Hoesterey:

        Brian R. Hoesterey has served on our Board since the inception of our Company’s
        operations in January 2014. Mr. Hoesterey is President of AEA, which he joined in
        1999, where he focuses on investments in the specialty chemicals and value-added
        industrial products sectors. Prior to joining AEA, Mr. Hoesterey was with BT
        Capital Partners, the private equity investment vehicle of Bankers Trust from 1998
        to 1999. Mr. Hoesterey has also previously worked for McKinsey & Co. from 1994
        to 1997 and the investment banking division of Morgan Stanley from 1989 to 1993.
        Mr. Hoesterey is currently a director of GMS, Inc. (NYSE: GMS), Swanson
        Industries, Inc., VC GB Holdings, Excelitas Technologies Corp. and Springs
        Window Fashions. He also serves on the board of trustees for Madison Square Boys
        and Girls Club and on the board of directors of the Grammy Museum Foundation.
        Mr. Hoesterey previously served on the boards of directors of At Home Group Inc.
        (NYSE: HOME), CPG International Inc., Houghton International Inc., SRS, Henry
        Company, Unifrax Corporation, Pregis Holding II Corporation and Noveon. Mr.
        Hoesterey currently serves on the Oversight Committee for Patagonia Sur, a for-
        profit venture that invests in, protects and enhances scenically remarkable and
        ecologically valuable properties in Chilean Patagonia. Mr. Hoesterey received a
        B.B.A. in Accounting, summa cum laude, from Texas Christian University and
        received an M.B.A. with honors from Harvard Business School.

        Defendant Kumar

        42.     Defendant Kumar has served on the Company’s Board of Directors since January

2014.

        43.     The Company’s Schedule 14A Proxy Statement states the following about

Defendant Kumar:




                                                12
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 13 of 45



        Vinay Kumar has served on our Board since the inception of our Company’s
        operations in January 2014. He is a Partner with AEA, which he joined in 2004,
        where he has focused on investments in the value-added industrial, specialty
        chemical and business services sectors. Mr. Kumar is currently a director of
        Excelitas Technologies Corp. Mr. Kumar was previously on the board of Dematic
        and involved in AEA’s investments in CPG International Inc., Cogent Healthcare
        and Pregis Holdings II Corporation. Prior to joining AEA, Mr. Kumar was a
        strategy consultant with Bain & Company in San Francisco and London from 2001
        to 2004. Mr. Kumar received an A.B. in History and Science with honors from
        Harvard University.

        Defendant Wilver

        44.    Defendant Wilver has served on the Company’s Board of Directors since January

2018.

        45.    The Company’s Schedule 14A Proxy Statement states the following about

Defendant Wilver:

        Peter M. Wilver joined our Board in January 2018. Mr. Wilver, a retired technology
        manufacturing and services executive and certified public accountant, joined
        Thermo Electron Corp. in 2000 and was appointed as its Chief Financial Officer in
        2004. Following the creation of Thermo Fisher Scientific Inc., a leading provider
        of laboratory products and services (NYSE: TMO) (“Thermo Fisher”), in 2006
        through the merger of Thermo Electron Corp. and Fisher Scientific International
        Inc., Mr. Wilver continued as Chief Financial Officer from 2006 to 2015 and as
        Executive Vice President and Chief Administrative Officer from 2015 until
        retirement in March 2017. Before joining Thermo Fisher, Mr. Wilver worked for
        General Electric, Grimes Aerospace Company and Honeywell International
        (formerly AlliedSignal), where he most recently served as Vice President and Chief
        Financial Officer of the electronic materials business. Mr. Wilver currently serves
        on the board of directors and audit and compensation committees of CIRCOR
        International, Inc. (NYSE: CIR). Mr. Wilver previously served on the board of
        directors and audit and human resources committees of Tenet Healthcare
        Corporation (NYSE: THC). Mr. Wilver received a B.S.B.A. in Accounting from
        The Ohio State University.

        46.    Defendant Wilver has received and continues to receive lavish compensation for

his role within the Company. During fiscal year 2018, Wilver received $170,494 in total

compensation. Defendant Wilver also holds 3,968 restricted stock units, which fully vested on

February 28, 2019.




                                                13
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 14 of 45



       47.     The Defendants named in ¶¶ 19-46 are sometimes referred to herein collectively as

the “Individual Defendants.”

       48.     The Individual Defendants possessed the power and authority to control the

contents of the Company’s SEC filings, press releases, and other market communications. The

Individual Defendants were provided with copies of the Company’s SEC filings and press releases

alleged herein to be misleading prior to or shortly after their issuance and had the ability and

opportunity to prevent their issuance or to cause them to be corrected. Because of their positions

with the Company, and their access to material information available to them but not to the public,

the Individual Defendants knew that the adverse facts specified herein had not been disclosed to

and were being concealed from the public, and that the positive representations being made were

then materially false and misleading. The Individual Defendants are liable for the false statements

and omissions pleaded herein.

       49.     About the Individual Defendants’ role within and importance to the Company and

its future, the Company said the following:

       Experienced management team with proven operational capabilities that
       has made Evoqua an employer of choice. We are highly dependent
       on our leadership team, which consists of industry veterans with a track
       record of executing effective strategies and achieving profitable growth.

                  FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       50.     By reason of their positions as officers, directors, and/or fiduciaries of Evoqua and

because of their ability to control the business and corporate affairs of Evoqua, the Individual

Defendants owed Evoqua and its shareholders fiduciary obligations of trust, loyalty, good faith,

and due care, and were and are required to use their utmost ability to control and manage Evoqua

in a fair, just, honest, and equitable manner. The Individual Defendants were and are required to




                                                14
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 15 of 45



act in furtherance of the best interests of Evoqua and its shareholders so as to benefit all

shareholders equally.

       51.     Each director and officer of the Company owes to Evoqua and its shareholders the

fiduciary duty to exercise good faith and diligence in the administration of the Company and in

the use and preservation of its property and assets and the highest obligations of fair dealing.

       52.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Evoqua, were able to and did, directly or indirectly, exercise control

over the wrongful acts complained of herein.

       53.     To discharge their duties, the officers and directors of Evoqua were required to

exercise reasonable and prudent supervision over the management, policies, controls, and

operations of the Company.

       54.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of Evoqua, the absence of good faith on their

part, or a reckless disregard for their duties to the Company and its shareholders that the Individual

Defendants were aware or should have been aware posed a risk of serious injury to the Company.

       55.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the NYSE,

the Individual Defendants had a duty to prevent and not to effect the dissemination of inaccurate

and untruthful information with respect to the Company’s financial condition, performance,




                                                 15
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 16 of 45



growth, operations, financial statements, business, products, management, earnings, internal

controls, and present and future business prospects, including the dissemination of false

information regarding the Company’s business, prospects, and operations, and had a duty to cause

the Company to disclose in its regulatory filings with the SEC all those facts described in this

Complaint that it failed to disclose, so that the market price of the Company’s common stock

would be based upon truthful and accurate information.

       56.     To discharge their duties, the officers and directors of Evoqua were required to

exercise reasonable and prudent supervision over the management, policies, practices, and internal

controls of the Company. By virtue of such duties, the officers and directors of Evoqua were

required to, among other things:

               (a)     ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Delaware, Pennsylvania, and the United

States, and pursuant to Evoqua’s own Code of Business Conduct and Ethics;

               (b)     conduct the affairs of the Company in an efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;

               (c)     remain informed as to how Evoqua conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, to make

reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;

               (d)     establish and maintain systematic and accurate records and reports of the

business and internal affairs of Evoqua and procedures for the reporting of the business and internal




                                                 16
          Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 17 of 45



affairs to the Board and to periodically investigate, or cause independent investigation to be made

of, said reports and records;

               (e)     maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that Evoqua’s operations would comply with all

applicable laws and Evoqua’s financial statements and regulatory filings filed with the SEC and

disseminated to the public and the Company’s shareholders would be accurate;

               (f)     exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

               (g)     refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

               (h)     examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate

disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         57.   Each of the Individual Defendants further owed to Evoqua and the shareholders the

duty of loyalty requiring that each favor Evoqua’s interest and that of its shareholders over their

own while conducting the affairs of the Company and refrain from using their position, influence

or knowledge of the affairs of the Company to gain personal advantage.

         58.   At all times relevant hereto, the Individual Defendants were the agents of each other

and of Evoqua and were at all times acting within the course and scope of such agency.




                                                17
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 18 of 45



       59.     Because of their advisory, executive, managerial, and directorial positions with

Evoqua, each of the Individual Defendants had access to adverse, non-public information about

the Company.

       60.     The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by Evoqua.

        CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       61.     In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and assisted each other in breaching their respective duties.

       62.     The purpose and effect of the conspiracy, common enterprise, and common course

of conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate

assets, gross mismanagement, abuse of control, and violations of Sections 10(b) and 20(a) of the

Exchange Act; (ii) conceal adverse information concerning the Company’s operations, financial

condition, legal compliance, future business prospects and internal controls; and (iii) to artificially

inflate the Company’s stock price.

       63.     The Individual Defendants accomplished their conspiracy, common enterprise, and

common course of conduct by causing the Company purposefully or recklessly to conceal material

facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance of this

plan, conspiracy, and course of conduct, the Individual Defendants collectively and individually

took the actions set forth herein.



                                                  18
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 19 of 45



       64.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

substantially assisted in the accomplishment of that wrongdoing, and was or should have been

aware of his or her overall contribution to and furtherance of the wrongdoing.

       65.     At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of Evoqua, and was at all times acting within the

course and scope of such agency.

                             EVOQUA’S CODE OF CONDUCT

       66.     Pursuant to the Company’s Code of Business Conduct and Ethics (the “Code of

Conduct”), the Company adopted its Code of Conduct to “guide everything we do and reinforce

our unwavering commitment to customer service.”

       67.     The Code of Conduct provides, as to compliance with the Code and with laws, rules

and regulations, that:

       We all have a duty to fully read and understand this Code. Each one of us is
       responsible for doing the right thing, and protecting the integrity of our colleagues
       and the Company. We must avoid even the appearance of impropriety at all times.
       If something does not feel right, it probably isn’t right. Ask before acting. If you
       become aware of a situation that may violate this Code, applicable law, or any other
       Company policy, you have a duty to your colleagues and the Company to report it
       as soon as possible. Avenues for you to report your concerns are detailed in the
       “Feedback and Reporting” section of the Code. Failure to comply with this Code
       or any other applicable law or policy may have severe consequences for you, your
       co-workers and the Company itself. Non-compliance can damage the Company’s
       reputation and your reputation as well. In some cases, noncompliance may subject
       those involved to criminal prosecution and lawsuits. The Company will enforce this
       Code and all other Company policies. Non-compliance may lead to disciplinary
       action up to and including termination. The Company may also report applicable
       instances of non-compliance to government authorities.

       68.     The Code of Conduct provides, as to “Responsibility to Our Investors,” that:



                                                19
 Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 20 of 45



Open and effective communication requires accurate and truthful reporting. This
applies equally to relationships with investors, employees, customers and business
partners, as well as with the public and all governmental offices. We must ensure
that all financial records we create and submit, including time cards, expense
reports, project cost estimates, purchase orders, invoices, payroll records and
inventory records are complete, accurate, timely and free from misleading
statements. All transactions affecting the Company, directly or indirectly, must be
recorded properly, accurately and timely and be documented in the Company’s
books and records in accordance with the Company’s policies and procedures, U.S.
Generally Accepted Accounting Principles and the rules and regulations of the
federal and state securities laws. Misrepresentation of any nature may lead to civil
or criminal liability for you and the Company. Misrepresentations may take the
form of omissions and inaccuracies, as well as organizing information in a way that
is intended to mislead or misinform the recipient. We must never authorize or
condone the use of any “off-book” accounting, side letters containing terms that are
inconsistent with a contract, unrecorded bank accounts, “slush funds,” or any other
device that could be utilized to distort records or reports of the Company’s true
operating results and financial condition.

69.    The Code of Conduct provides, as to “Communicating with the Public,” that:

The Company is committed to providing fair disclosure of information about the
Company and complying with the legal and regulatory requirements related to the
disclosure of material Company information. It is the Company’s policy to maintain
an active and open public dialogue with its shareholders and potential investors. In
general, only the Company’s spokespersons are authorized to speak with the
investment community and the media. Other than the Company’s spokesperson, no
employee, director or officer should discuss material non-public information
outside of the Company. Employees, officers and directors should still
communicate with customers, suppliers and other business partners during the
normal course of business. If you believe you may need to disclose material, non-
public or sensitive information you should contact the Legal department to
determine if a non-disclosure agreement is needed. All requests for information
from securities analysts, stockholders, media or the general public should be
referred to one of the official Company spokespersons. Without the express
approval of the CEO or one of the designated company spokespersons, you are not
authorized to speak on behalf of the Company or to respond to specific inquiries
from the investment community or the media.


70.    The Code of Conduct provides, as to reporting and compliance procedures, that:

If you observe or suspect any such activity, you must report it to the Compliance
Helpline, the Ethics & Compliance Department or any other reporting outlet
mentioned in this Code. You should feel free to report any suspected violation of
this Code or other law or policy without fear of your employment being adversely




                                        20
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 21 of 45



       affected. The Company strictly prohibits acts of retaliation against any person for
       reporting a possible violation in good faith.
       .

       71.     In violation of the Code of Conduct, the Individual Defendants conducted little, if

any, oversight of the Company’s engagement in the Individual Defendants’ scheme to issue

materially false and misleading statements to the public and to facilitate and disguise the Individual

Defendants’ violations of law, including violations of Section 10(b) and 20(a) of the Exchange

Act.

                       INDIVIDUAL DEFENDANTS’ MISCONDUCT

       Background

       72.     Evoqua delivers products, solutions, and services related to water quality and

consistency for industrial users, recreational facilities, and municipalities. The Company purports

to be a leading provider of water treatment solutions and maintains over 200,000 installations

worldwide. The Company prides itself for its extensive service and support network, which allows

easy access to over 90% of the Company’s customers’ sites.

       73.     On October 10, 2017, the Company filed its registration statement with the SEC on

a Form S-1 (the “IPO Registration Statement”) as part of its initial public offering (the “IPO”).

The Company’s IPO Registration Statement was declared effective by the SEC on November 1,

2017, and the Company filed a final prospectus on November 3, 2017 (the “IPO Prospectus”).

       74.     The Company completed its IPO on November 6, 2017 of 27.8 million shares of

common stock at a price of $18.00 per share.

       75.     On October 30, 2018, the Company announced lower than expected preliminary

financial results for its fourth quarter and fiscal year ended September 30, 2018. The preliminary

financial results fell below both the Company’s and analyst’s expectations. According to Evoqua,




                                                 21
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 22 of 45



the underperformances were “primarily due to acquisition system integration issues, supply chain

disruptions influenced by tariffs and an extended delay on a large aquatics project.”

       76.      On this news, Evoqua’s stock price fell $4.78 per share, or 34%, from closing at

$13.80 on October 29, 2018, to close at $9.02 on October 30, 2018.

       77.     Throughout the Relevant Period, Defendants made materially false and misleading

statements regarding the Company’s business, operational and compliance policies. Specifically,

Defendants made false and misleading statements that failed to disclose, inter alia, that the

Company: (1) was experiencing disruptions in its supply chain due in part to a prolonged delay in

a substantial aquatics project and tariffs; (2) was unable to effectively assimilate its prior

acquisitions; and (3) failed to maintain internal controls. As a result of the foregoing, Evoqua’s

public statements and projections were materially false and misleading at all relevant times.

       78.     As a result of Defendants’ false and/or misleading statements, Evoqua securities

traded at inflated prices. However, after disclosure of Defendants’ false and/or misleading

statements, Evoqua’s stock suffered a precipitous decline in market value.

       False and Misleading Statements

       79.     On November 6, 2017, the Company completed its IPO. In the Company’s IPO

Prospectus, Evoqua touted its experienced management team, stating in relevant part:

       Experienced management team with proven operational capabilities that has made
       Evoqua an employer of choice. We are highly dependent on our leadership team,
       which consists of industry veterans with a track record of executing effective
       strategies and achieving profitable growth. Ron Keating, our CEO, is a highly
       experienced executive with a strategic, commercial and operational background
       developed in senior roles, where he reshaped organizations and corporate portfolios
       for growth. Ben Stas, our CFO, has held a variety of senior financial and business
       roles in the capital goods sector. Our leadership developed and deployed standard
       operating processes under the Evoqua Growth System that repositioned the
       business and improved margins through operational programs and standards such
       as LEAN operating systems, service growth and ePro, among others. These
       programs, combined with our newly implemented sales methodology, Evoqua




                                                22
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 23 of 45



       EDGE, have improved our free cash flow profile and growth prospects. Our
       management team has also expanded our operations to new target markets and
       geographies and has demonstrated successful acquisition and integration
       capabilities. Our success depends to a significant extent on our ability to retain or
       attract employees in senior management, skilled technical, engineering, sales and
       other key personnel.

       After the AEA Acquisition, we began a transformation of our business into a global
       organization with an independent, professional management team. We believe our
       transformation has made us into a premier partner and employer in our industry,
       resulting in differentiated capabilities and talent within our organization. We have
       instilled an entrepreneurial environment where employees believe in the mission
       and leverage the collective intellect and expertise of service technicians and
       engineers. To develop a safety focused culture, we have invested heavily in our
       environmental, health and safety (“EH&S”) program, which is committed to
       providing employees with a safe and healthy workplace while protecting our shared
       environment.

       80.     The IPO Prospectus additionally promoted the Company’s growth potential,

operational improvements, and initiatives, stating specifically that:

       Well invested manufacturing and service footprint provides operating leverage and
       supports our growth. We believe our manufacturing, service and sales functions are
       capable of supporting our long-term growth targets. Our manufacturing base is
       currently operating at approximately 40% of its maximum capacity levels at June
       30, 2017, creating an opportunity for volume and margin expansion without
       significant new capital investments. This dynamic also enhances our ability to
       absorb new acquisitions into our existing operations, though we may not be able to
       successfully identify, integrate or compete for acquisition targets. We have also
       identified and are pursuing several operational improvement campaigns including
       ePro and LEAN, our supply chain excellence initiative that centralizes and
       standardizes purchasing across the organization. These initiatives, combined with
       low levels of maintenance capital expenditures and efficient working capital
       management, create flexibility to deploy cash flow for accretive investments.

       81.     On December 4, 2017, Evoqua filed its annual report on a Form 10-K with the SEC

for the fiscal year ended and quarter ended September 30, 2017 (the “2017 10-K”), which was

signed by all the Individual Defendants. The 2017 10-K outlined the Company’s operating and

financial results and credited the Company’s supposed “accretive tuck-in acquisitions” as a key

factor in its “Growth [S]trategy.”




                                                 23
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 24 of 45



        82.    Attached to the 2017 10-K were certifications pursuant to Rule 13a-14(a) and 15d-

14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by the

Individual Defendants attesting to the accuracy of the 2017 10-K.

        83.    On March 12, 2018, the Company filed another registration statement on Form S-

1 with the SEC as part of a new offering of common stock (the “Registration Statement”), which

was signed by the Individual Defendants. The Registration Statement also included a preliminary

prospectus (the “Prospectus”). Like the IPO Prospectus, the Prospectus maintained that one of

Evoqua’s strengths was its “[e]xperienced management team” which had “proven operational

capabilities.” It additionally promoted the Company’s operations, growth potentials, and

initiatives, and again pointed to supposed “accretive tuck-in acquisitions” which the Company

touted was a key factor in its growth strategy. Specifically, the Prospectus stated in relevant part

that:

        As a complement to our organic growth initiatives, we view tuck-in acquisitions as
        a key element of our overall growth strategy which will enable us to accelerate our
        growth in our current addressable market, new geographies and new end market
        verticals. Our existing customer relationships, channels to market and ability to
        rapidly commercialize technologies provide a strong platform to drive growth in
        the businesses we acquire. To capitalize on these opportunities we have built an
        experienced team dedicated to mergers and acquisitions that has successfully
        completed ten technology-enhancing and geography-expanding acquisitions since
        April 2016, including the addition of capabilities in the attractive aquatics market,
        which we have typically financed through borrowings under our revolving credit
        facility and cash on hand. Although we may not continue to identify suitable
        acquisition targets and implement our growth strategy, we currently have a pipeline
        which includes more than 60 potential targets, which has been developed
        proactively by our team as well as informed by our customer base.

        84.    The statements in ¶¶ 79-83 were materially false and misleading, and they failed to

disclose material facts necessary to make the statements made not false and misleading.

Specifically, the Individual Defendants improperly failed to disclose, inter alia, that the Company:

(1) was experiencing disruptions in its supply chain due in part to a prolonged delay in a substantial




                                                 24
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 25 of 45



aquatics project and tariffs; (2) was unable to effectively assimilate its prior acquisitions; and (3)

failed to maintain internal controls. As a result of the foregoing, Evoqua’s public statements were

materially false and misleading at all relevant times.

                                           The Truth Emerges

       85.      On October 30, 2018, the Company issued a press release filed with the SEC on a

Form 8-K announcing its preliminary fourth quarter and full year results for the fiscal year ended

September 30, 2018. The press release revealed that the preliminary results were below the

Company’s previous expectations and that Evoqua was “disappointed with [its] full-year

performance.” The press release stated in relevant part:

       Evoqua now expects its full-year 2018 revenues to be between $1.33 billion to
       $1.34 billion, an increase of approximately 7% to 7.4% over 2017 versus a prior
       expectation range of $1.34 billion to $1.37 billion, which would have represented
       an increase of 7% to 10% over the previous year. The Company also expects full-
       year 2018 adjusted earnings before interest, taxes, depreciation and amortization
       (“Adjusted EBITDA”) to be in the range of $213 million to $217 million, an
       increase of 2.6% to 4.5% over the previous year. The prior Adjusted EBITDA
       expectation range was $235 million to $245 million, which would have represented
       an increase of 13% to 18% over 2017. The full-year expectation implies fourth
       quarter revenues to be in the range of $358 million to $368 million and Adjusted
       EBITDA to be in the range of $58 million to $62 million.

       86.     The press release outlined that the Company experienced challenges in its Product

seqment’s aquatics business and Municipal segment and attributed the “combined shortfalls” to

“to acquisition system integration issues, supply chain disruptions influenced by tariffs and an

extended delay on a large aquatics project.” After stating the Company’s disappointing results, the

press release stated, “the majority of [Evoqua’s] businesses are performing in-line with

expectations.” The press release also included an adjustment to the Company’s operating model,

outlining a “transition from a three-segment structure to a two-segment operating model designed

to better serve the needs of customers worldwide.” The new operating model made clear that the




                                                 25
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 26 of 45



Company’s previous representations regarding the strength of its customer service and operational

capabilities as driving forces behind the Company’s profitability were mistaken. Specifically,

Defendant Keating described the two-segment model in the press release, stating in relevant part:

       This two-segment restructuring allows divisions with similar business models to be
       aligned and in some instances combined. By aligning complementary go-to-market
       strategies, we expect to improve technology deployment and provide more
       comprehensive customer solutions while lowering our cost structure. Restructuring
       charges of $17 million to $22 million are expected to be incurred through the
       implementation of the two-segment structure and related footprint rationalization
       over the next two fiscal years. The cost savings associated with our actions should
       begin in Q3 2019, with anticipated benefits in the range of $15 million to $20
       million on an annualized basis once fully implemented. We remain committed to
       the industrial, municipal and aquatics markets and believe that this new structure
       will position us for improved long-term growth and profitability.

       87.     On this news, Evoqua’s stock price fell $4.78 per share, or 34%, from closing at

$13.80 on October 29, 2018 to close at $9.02 on October 30, 2018.

                               Repurchases During the Relevant Period

       88.     During the period in which the Company made false and misleading statements and

omissions, the Individual Defendants caused the Company to initiate repurchases of its common

stock at artificially inflated prices that substantially damaged the Company.

       89.     According to the Company’s Form 10-K filed with the SEC on December 11, 2018,

the Company spent an aggregate amount of $250,000 to repurchase 18,000 shares of its own

common stock from October 30, 2017 through September 30, 2018.

       90.     As the Company stock was actually only worth $9.02 per share, the price at closing

on October 30, 2018, the Company overpaid approximately $67,640 in total for these repurchases.

                                   DAMAGES TO EVOQUA

       91.     As a direct and proximate result of the Individual Defendants’ conduct, Evoqua will

lose and expend many millions of dollars.




                                                26
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 27 of 45



       92.     Such expenditures include, but are not limited to, legal fees associated with the

Securities Class Action filed against the Company and certain of the Individual Defendants, and

any internal investigations, and amounts paid to outside lawyers, accountants, and investigators in

connection thereto.

       93.     Additionally, these expenditures include, but are not limited to, lavish

compensation and benefits paid to the Individual Defendants who breached their fiduciary duties

to the Company.

       94.     As a direct and proximate result of the Individual Defendants’ conduct, Evoqua has

also suffered and will continue to suffer higher financing costs, a loss of reputation and goodwill,

and a “liar’s discount” that will plague the Company’s stock in the future due to the Company’s

and their misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                DERIVATIVE ALLEGATIONS

       95.     Plaintiff brings this action derivatively and for the benefit of Evoqua to redress

injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

fiduciary duties as directors and/or officers of Evoqua, gross mismanagement, abuse of control,

waste of corporate assets, unjust enrichment, violations of Sections 10(b) and 20(a) of the

Exchange Act, as well as the aiding and abetting thereof.

       96.     Evoqua is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would not otherwise have.

       97.     Plaintiff is, and has been at all relevant times, a shareholder of Evoqua. Plaintiff

will adequately and fairly represent the interests of Evoqua in enforcing and prosecuting its rights,




                                                 27
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 28 of 45



and, to that end, has retained competent counsel, experienced in derivative litigation, to enforce

and prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        98.     Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        99.     A pre-suit demand on the Board of Evoqua is futile and, therefore, excused. At the

time of filing of this action, the Board consists of Defendants Keating, Lamb, Gregg, Bhambri,

Cappeline, Hoesterey, Kumar, and Wilver (collectively, the “Director-Defendants”) and non-party

Lynn Swann (together with the Director-Defendants, the “Directors”). Plaintiff needs only to

allege demand futility as to five of the nine Directors who are on the Board at the time this action

is commenced.

        100.    Demand is excused as to all of the Director-Defendants because each one of them

faces, individually and collectively, a substantial likelihood of liability as a result of the scheme

they engaged in knowingly or recklessly to make and/or cause the Company to make false and

misleading statements and omissions of material facts, while three of the Director-Defendants

engaged in insider sales based on non-public information, netting proceeds of over $10 million,

which renders them unable to impartially investigate the charges and decide whether to pursue

action against themselves and the other perpetrators of the scheme.

        101.    In complete abdication of their fiduciary duties, the Director-Defendants either

knowingly or recklessly participated in making and/or causing the Company to make the materially

false and misleading statements alleged herein. The fraudulent scheme was intended to make the

Company appear more profitable and attractive to investors. While investors were duped into

believing the fraud perpetrated by the Individual Defendants through their false and misleading




                                                 28
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 29 of 45



statements and omissions, the Individual Defendants caused the Company to repurchase its own

stock and four of the Individual Defendants collectively sold over $12.1 million worth of Company

stock at artificially inflated prices based on material inside information. As a result of the

foregoing, the Director-Defendants breached their fiduciary duties, face a substantial likelihood of

liability, are not disinterested, and demand upon them is futile, and thus excused.

       102.    Additional reasons that demand on Defendant Keating is futile follow. Defendant

Keating currently serves as the Company’s CEO, and is thus, as the Company admits, a non-

independent director. He has received and continues to receive lavish compensation, most recently

receiving $12,283,463 in compensation during the 2018 fiscal year. Defendant Keating was

ultimately responsible for all of the false and misleading statements and omissions that were made,

including those contained in the SEC filings, press releases, and conferences calls referenced

herein, almost all of which he personally made statements in or signed. As the Company’s highest

officer and as a trusted Company director, he conducted little, if any, oversight of the Company’s

engagement in the scheme to make false and misleading statements, consciously disregarded his

duties to monitor such controls over reporting and engagement in the scheme, and consciously

disregarded his duties to protect corporate assets. His insider sales before the fraud was exposed,

which yielded at least $7.2 million in proceeds, demonstrate his motive in facilitating and

participating in the fraud. Moreover, Defendant Keating is a defendant in the Securities Class

Action. For these reasons, Defendant Keating breached his fiduciary duties, faces a substantial

likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,

therefore, excused.

       103.    Additional reasons that demand on Defendant Lamb is futile follow. Defendant

Lamb currently serves as the Chairperson of Evoqua's Board of Directors. Defendant Lamb has




                                                 29
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 30 of 45



received and continues to receive lavish compensation for his roles within the Company. During

fiscal year 2018, Lamb received $206,119 in total compensation. As a trusted Company director,

he conducted little, if any, oversight of the Company’s engagement in the scheme to make false

and misleading statements, consciously disregarded his duties to monitor such controls over

reporting and engagement in the scheme, and consciously disregarded his duties to protect

corporate assets. His insider sales before the fraud was exposed, which yielded at least $2.2 million

in proceeds, demonstrate his motive in facilitating and participating in the fraud. For these reasons,

Defendant Lamb breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       104.    Additional reasons that demand on Defendant Gregg is futile follow. Defendant

Gregg currently serves as a Director for Evoqua. Defendant Gregg has received and continues to

receive lavish compensation for his roles within the Company. During fiscal year 2018, Gregg

received $158,244 in total compensation. As a trusted Company director, he conducted little, if

any, oversight of the Company’s engagement in the scheme to make false and misleading

statements, consciously disregarded his duties to monitor such controls over reporting and

engagement in the scheme, and consciously disregarded his duties to protect corporate assets. His

insider sales before the fraud was exposed, which yielded at least $600,611 in proceeds,

demonstrate his motive in facilitating and participating in the fraud. For these reasons, Defendant

Gregg breached his fiduciary duties, faces a substantial likelihood of liability, is not independent

or disinterested, and thus demand upon him is futile and, therefore, excused.

       105.    Additional reasons that demand on Defendant Bhambri is futile follow. Defendant

Bhambri currently serves as a Director for Evoqua. Defendant Bhambri has received and continues

to receive lavish compensation for his roles within the Company. During fiscal year 2018, Bhambri




                                                 30
           Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 31 of 45



received $164,994 in total compensation. As a trusted Company director, he conducted little, if

any, oversight of the Company’s engagement in the scheme to make false and misleading

statements, consciously disregarded his duties to monitor such controls over reporting and

engagement in the scheme, and consciously disregarded his duties to protect corporate assets. For

these reasons, Defendant Bhambri breached his fiduciary duties, faces a substantial likelihood of

liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.

       106.    Additional reasons that demand on Defendant Cappeline is futile follow.

Defendant Cappeline currently serves as a Director for Evoqua. As a trusted Company director,

he conducted little, if any, oversight of the Company’s engagement in the scheme to make false

and misleading statements, consciously disregarded his duties to monitor such controls over

reporting and engagement in the scheme, and consciously disregarded his duties to protect

corporate assets. For these reasons, Defendant Cappeline breached his fiduciary duties, faces a

substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.

       107.    Additional reasons that demand on Defendant Hoesterey is futile follow.

Defendant Hoesterey currently serves as a Director for Evoqua. As a trusted Company director,

he conducted little, if any, oversight of the Company’s engagement in the scheme to make false

and misleading statements, consciously disregarded his duties to monitor such controls over

reporting and engagement in the scheme, and consciously disregarded his duties to protect

corporate assets. For these reasons, Defendant Hoesterey breached his fiduciary duties, faces a

substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.




                                               31
           Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 32 of 45



       108.    Additional reasons that demand on Defendant Kumar is futile follow. Defendant

Kumar currently serves as a Director for Evoqua. As a trusted Company director, he conducted

little, if any, oversight of the Company’s engagement in the scheme to make false and misleading

statements, consciously disregarded his duties to monitor such controls over reporting and

engagement in the scheme, and consciously disregarded his duties to protect corporate assets. For

these reasons, Defendant Kumar breached his fiduciary duties, faces a substantial likelihood of

liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.

       109.    Additional reasons that demand on Defendant Wilver is futile follow. Defendant

Wilver currently serves as a Director for Evoqua. As a trusted Company director, he conducted

little, if any, oversight of the Company’s engagement in the scheme to make false and misleading

statements, consciously disregarded his duties to monitor such controls over reporting and

engagement in the scheme, and consciously disregarded his duties to protect corporate assets. For

these reasons, Defendant Wilver breached his fiduciary duties, faces a substantial likelihood of

liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.

       110.    Additional reasons that demand on the Board is futile follow.

       111.    The Director-Defendants have longstanding business and personal relationships

with each other and the Individual Defendants that preclude them from acting independently and

in the best interests of the Company and the shareholders. These conflicts of interest precluded

the Director-Defendants from adequately monitoring the Company’s operations and internal

controls and calling into question the Individual Defendants’ conduct. Thus, demand upon the

Director-Defendants would be futile.




                                               32
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 33 of 45



        112.   In violation of the Code of Conduct, the Director-Defendants conducted little, if

any, oversight of the Company’s engagement in the Individual Defendants’ scheme to issue

materially false and misleading statements to the public and to facilitate and disguise the Individual

Defendants’ violations of law, including breaches of fiduciary duty, gross mismanagement, abuse

of control, waste of corporate assets, unjust enrichment, and violations of Sections 10(b) and 20(a)

of the Exchange Act. In further violation of the Code of Conduct, the Director-Defendants failed

to comply with laws and regulations, maintain the accuracy of Company records and reports, avoid

conflicts of interest and unlawful insider trading, conduct business in an honest and ethical manner,

protect and properly use corporate assets, and properly report violations of the Code of Conduct.

Thus, the Director-Defendants face a substantial likelihood of liability and demand is futile as to

them.

        113.   Evoqua has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Director-Defendants have not filed any lawsuits against

themselves or others who were responsible for that wrongful conduct to attempt to recover for

Evoqua any part of the damages Evoqua suffered and will continue to suffer thereby. Thus, any

demand upon the Director-Defendants would be futile.

        114.   The Individual Defendants’ conduct described herein and summarized above could

not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Director-Defendants can claim

exculpation from their violations of duty pursuant to the Company’s charter (to the extent such a

provision exists). As a majority of the Directors face a substantial likelihood of liability, they are

self-interested in the transactions challenged herein and cannot be presumed to be capable of




                                                 33
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 34 of 45



exercising independent and disinterested judgment about whether to pursue this action on behalf

of the shareholders of the Company. Accordingly, demand is excused as being futile.

       115.       The acts complained of herein constitute violations of fiduciary duties owed by

Evoqua’s officers and directors, and these acts are incapable of ratification.

       116.       The Director-Defendants may also be protected against personal liability for their

acts of mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’

liability insurance if they caused the Company to purchase it for their protection with corporate

funds, i.e., monies belonging to the stockholders of Evoqua. If there is a directors’ and officers’

liability insurance policy covering the Director-Defendants, it may contain provisions that

eliminate coverage for any action brought directly by the Company against the Director-

Defendants, known as, inter alia, the “insured-versus-insured exclusion.” As a result, if the

Director-Defendants were to sue themselves or certain of the officers of Evoqua, there would be

no directors’ and officers’ insurance protection. Accordingly, the Director-Defendants cannot be

expected to bring such a suit. On the other hand, if the suit is brought derivatively, as this action

is brought, such insurance coverage, if such an insurance policy exists, will provide a basis for the

Company to effectuate a recovery. Thus, demand on the Director-Defendants is futile and,

therefore, excused.

       117.       If there is no directors’ and officers’ liability insurance, then the Director-

Defendants will not cause Evoqua to sue the Individual Defendants named herein, since, if they

did, they would face a large uninsured individual liability. Accordingly, demand is futile in that

event, as well.




                                                  34
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 35 of 45



       118.    Thus, for all of the reasons set forth above, all of the Director-Defendants, and, if

not all of them, at least five of the Director-Defendants, cannot consider a demand with

disinterestedness and independence. Consequently, a demand upon the Board is excused as futile.

                                           FIRST CLAIM

                       Against Individual Defendants for Violations of
                     Section 10(b) of the Securities Exchange Act of 1934

       119.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       120.    Section 10(b) of the Exchange Act, 15 U.S.C. § 78j, provides, in relevant part, that

“[i]t shall be unlawful for any person, directly or indirectly, by the use of any means or

instrumentality of interstate commerce, or of the mails or of any facility of any national securities

exchange, (a) to employ any device, scheme, or artifice to defraud, (b) to make any untrue

statement of a material fact or to omit to state a material fact necessary in order to make the

statements made, in the light of the circumstances under which they were made, not misleading,

or (c) to engage in any act, practice, or course of business which operates or would operate as a

fraud or deceit upon any person, in connection with the purchase or sale of any security.”

       121.    The Individual Defendants participated in a scheme to defraud with the purpose

and effect of defrauding Evoqua. Not only is Evoqua now defending claims that it violated Section

10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder, but the Company itself is also

one of the largest victims of the unlawful scheme perpetrated upon Evoqua by the Individual

Defendants. With the price of its common stock trading at artificially-inflated prices due to the

Individual Defendants’ misconduct, the Individual Defendants caused the Company to repurchase

approximately its own securities at artificially-inflated prices, damaging Evoqua.




                                                 35
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 36 of 45



       122.    The Individual Defendants also individually and in concert, directly and indirectly,

by the use and means of instrumentalities of interstate commerce and/or of the mails, engaged and

participated in a continuous course of conduct designed to falsify the Company’s public

statements.

       123.    The Individual Defendants employed devices, schemes and artifices to defraud

while in possession of adverse, material, non-public information and engaged in acts, practices

and a course of conduct that included the making of, or participation in the making of, untrue

and/or misleading statements of material facts and/or omitting to state material facts necessary in

order to make the statements made about Evoqua not misleading.

       124.    The Individual Defendants, as top executives and directors of the Company, are

liable as direct participants in the wrongs complained of herein. Through their positions of control

and authority as directors and officers of the Company, the Individual Defendants were able to and

did control the conduct complained of herein and the content of the public statements disseminated

by Evoqua.

       125.    The Individual Defendants acted with scienter during the Relevant Period, in that

they either had actual knowledge of the schemes and the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose the true facts, even though such facts were available to them. The

Individual Defendants were the top executives of the Company, or received direct briefings from

them, and were therefore directly responsible for the schemes set forth herein and for the false and

misleading statements and/or omissions disseminated to the public through press releases,

conference calls, and filings with the SEC.




                                                 36
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 37 of 45



       126.    By virtue of the foregoing, the Individual Defendants have violated § 10(b) of the

Exchange Act, and Rule 10b-5 promulgated thereunder.

       127.    Plaintiff on behalf of Evoqua has no adequate remedy at law.

                                            SECOND CLAIM

           Against Individual Defendants for Violations of Section 20(a) of the Securities
                                     Exchange Act of 1934

       128.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       129.    Section 20(a) of the Exchange Act, 15 U.S.C. § 78t, provides, in relevant part, that

“[e]very person who, directly or indirectly, controls any person liable under any provision of this

chapter or of any rule or regulation thereunder shall also be liable jointly and severally with and to

the same extent as such controlled person to any person to whom such controlled person is liable,

unless the controlling person acted in good faith and did not directly or indirectly induce the act or

acts constituting the violation of cause of action.”

       130.    The Individual Defendants, by virtue of their positions with Evoqua and their

specific acts, were, at the time of the wrongs alleged herein, controlling persons of Evoqua and

each of its officers and directors who made the false and misleading statements alleged herein

within the meaning of § 20(a) of the Exchange Act. The Individual Defendants had the power and

influence and exercised the same to cause Evoqua to engage in the illegal conduct and practices

complained of herein.

       131.    Plaintiff on behalf of Evoqua has no adequate remedy at law.




                                                 37
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 38 of 45



                                           THIRD CLAIM

              Against the Individual Defendants for Breach of Fiduciary Duties

       132.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       133.    Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of Evoqua’s business and affairs.

       134.    Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       135.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of Evoqua.

       136.    In breach of their fiduciary duties owed to Evoqua, the Individual Defendants

willfully or recklessly made and/or caused the Company to make false and misleading statements

and omissions of material fact that failed to disclose, inter alia, that the Company was: (1)

experiencing disruptions in its supply chain due in part to a prolonged delay in a substantial

aquatics project and tariffs; (2) was unable to effectively assimilate its prior acquisitions; and (3)

failed to maintain internal controls.

       137.    The Individual Defendants also failed to correct and caused the Company to fail to

correct the false and misleading statements and omissions of material fact, rendering them

personally liable to the Company for breaching their fiduciary duties.

       138.    Also in breach of their fiduciary duties, the Individual Defendants failed to maintain

internal controls.




                                                 38
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 39 of 45



       139.    Additionally, four of the Individual Defendants engaged in lucrative insider sales

while the price of the Company’s common stock was artificially inflated due to the false and

misleading statements of material fact referenced herein.

       140.    The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements and representations. The Individual Defendants had actual knowledge of the

misrepresentations and omissions of material facts set forth herein, or acted with reckless disregard

for the truth, in that they failed to ascertain and to disclose such facts, even though such facts were

available to them. Such material misrepresentations and omissions were committed knowingly or

recklessly and for the purpose and effect of artificially inflating the price of Evoqua’s securities

and disguising insider sales.

       141.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail to

maintain internal controls. The Individual Defendants had actual knowledge that the Company

was engaging in the fraudulent schemes set forth herein, and that internal controls were not

adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent schemes and to fail to maintain adequate internal

controls, even though such facts were available to them. Such improper conduct was committed

knowingly or recklessly and for the purpose and effect of artificially inflating the price of Evoqua’s

securities and engaging in insider sales.

       142.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.




                                                  39
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 40 of 45



       143.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Evoqua has sustained and continues to sustain significant damages. As a

result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       144.    Plaintiff on behalf of Evoqua has no adequate remedy at law.

                                           FOURTH CLAIM

                      Against Individual Defendants for Unjust Enrichment

       145.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       146.    By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, Evoqua.

       147.    The Individual Defendants either benefitted financially from the improper conduct

and their engaging in lucrative insider transactions tied to the false and misleading statements, or

received bonuses, stock options, or similar compensation from Evoqua that was tied to the

performance or artificially inflated valuation of Evoqua, or received compensation that was unjust

in light of the Individual Defendants’ bad faith conduct.

       148.    Plaintiff, as a shareholder and a representative of Evoqua, seeks restitution from the

Individual Defendants and seeks an order from this Court disgorging all profits, including from

insider transactions, benefits, and other compensation, including any performance-based or

valuation-based compensation, obtained by the Individual Defendants due to their wrongful

conduct and breach of their fiduciary and contractual duties.

       149.    Plaintiff on behalf of Evoqua has no adequate remedy at law.




                                                40
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 41 of 45



                                           FIFTH CLAIM

                     Against Individual Defendants for Abuse of Control

       150.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       151.    The Individual Defendants’ misconduct alleged herein constituted an abuse of their

ability to control and influence Evoqua, for which they are legally responsible.

       152.    As a direct and proximate result of the Individual Defendants’ abuse of control,

Evoqua has sustained significant damages. As a direct and proximate result of the Individual

Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty, Evoqua has

sustained and continues to sustain significant damages. As a result of the misconduct alleged

herein, the Individual Defendants are liable to the Company.

       153.    Plaintiff on behalf of Evoqua has no adequate remedy at law.

                                           SIXTH CLAIM

                  Against Individual Defendants for Gross Mismanagement

       154.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       155.    By their actions alleged herein, the Individual Defendants, either directly or through

aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard

to prudently managing the assets and business of Evoqua in a manner consistent with the

operations of a publicly-held corporation.

       156.    As a direct and proximate result of the Individual Defendants’ gross

mismanagement and breaches of duty alleged herein, Evoqua has sustained and will continue to

sustain significant damages.




                                                41
         Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 42 of 45



       157.    As a result of the misconduct and breaches of duty alleged herein, the Individual

Defendants are liable to the Company.

       158.    Plaintiff on behalf of Evoqua has no adequate remedy at law.

                                       SEVENTH CLAIM

                Against Individual Defendants for Waste of Corporate Assets

       159.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       160.    The Individual Defendants caused the Company to pay themselves excessive

salaries, bonuses, fees, and stock grants to the detriment of the shareholders and the Company.

       161.    As a result of the foregoing, and by failing to properly consider the interests of the

Company and its public shareholders, Defendants have caused Evoqua to waste valuable corporate

assets, to incur many millions of dollars of legal liability and costs to defend unlawful actions, to

engage in internal investigations, and to lose financing from investors and business from future

customers who no longer trust the Company and its products.

       162.    As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

       163.    Plaintiff on behalf of Evoqua has no adequate remedy at law.

                                    PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:

               (a)     Declaring that Plaintiff may maintain this action on behalf of Evoqua, and

that Plaintiff is an adequate representative of the Company;

               (b)     Declaring that the Individual Defendants have breached their fiduciary

duties to Evoqua;



                                                 42
          Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 43 of 45



               (c)     Determining and awarding to Evoqua the damages sustained by it as a result

of the violations set forth above from each of the Individual Defendants, jointly and severally,

together with pre-judgment and post-judgment interest thereon;

               (d)     Directing Evoqua and the Individual Defendants to take all necessary

actions to reform and improve its corporate governance and internal procedures to comply with

applicable laws and to protect Evoqua and its shareholders from a repeat of the damaging events

described herein, including, but not limited to, putting forward for shareholder vote the following

resolutions for amendments to the Company’s Bylaws or Certificate of Incorporation and the

following actions as may be necessary to ensure proper corporate governance policies:

                     1. a proposal to strengthen the Board’s supervision of operations and develop

            and implement procedures for greater shareholder input into the policies and

            guidelines of the board;

                     2. a provision to permit the shareholders of Evoqua to nominate at least five

            candidates for election to the board; and

                     3. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations.

               (e)     Awarding Evoqua restitution from Individual Defendants, and each of

them;

               (f)     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

               (g)     Granting such other and further relief as the Court may deem just and

proper.




                                                43
Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 44 of 45
DocuSign Envelope ID: 38EB3513-2FA5-4C1B-AE90-3C1F77426C73
                       Case 2:19-cv-00410-NBF Document 1 Filed 04/10/19 Page 45 of 45



                                                         9(5,),&$7,21

                    ,'DOODV7RUJHUVHQDPDSODLQWLIILQWKHZLWKLQDFWLRQ,KDYHUHYLHZHGWKHDOOHJDWLRQV
            PDGH LQ WKLV FRQVROLGDWHG VKDUHKROGHU GHULYDWLYH FRPSODLQW NQRZ WKH FRQWHQWV WKHUHRI DQG
            DXWKRUL]H LWV ILOLQJ 7R WKRVH DOOHJDWLRQV RI ZKLFK , KDYH SHUVRQDO NQRZOHGJH , EHOLHYH WKRVH
            DOOHJDWLRQVWREHWUXH$VWRWKRVHDOOHJDWLRQVRIZKLFK,GRQRWKDYHSHUVRQDONQRZOHGJH,UHO\
            XSRQP\FRXQVHODQGWKHLULQYHVWLJDWLRQDQGEHOLHYHWKHPWREHWUXH

                   ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHIRUHJRLQJLVWUXHDQGFRUUHFW([HFXWHGWKLVBWK
                    
            GD\RIBBBBBBBBBB

                                              BBBBBBBBBBBBBBBBBBBBBB
                                               %BMMBT5PSHFSTFO
